Carlisle, Presiding Judge.
The plaintiff in error excepts to a judgment of the Fulton Superior Court affirming an award of the Workmen’s Compensation Board on a change in condition. The question for determination in this court is whether or not the record contains sufficient evidence to support the board’s finding of fact that the claimant has had a change in condition since the approval of the original agreement to pay compensation, and that any physical disability that he presently has is not related to his original accidental injury. The only medical testimony before the board at the time of its reconsideration was the testimony of one doctor who had first examined the claimant approximately six months after the injury. This doctor testified that claimant then “appeared to be reasonably close to a normal individual and had he more severe handicaps before, then certainly he must have recovered.” The witness further stated that claimant told him at the time of this examination he was “a hundred percent better” than he had been “right after the fall.” This evi*574dence supports the finding of the Workmen’s Compensation Board. Since the issue here is one of fact, the finding of the board, is conclusive in this case, and the superior court did not err in affirming the award on appeal. See Code § 114-710, and the numerous cases listed under the catchwords, “Conclusiveness of findings.”
Decided April 3, 1963.
Poole, Pearce Ac Hall, Martin H. Rubin, for plaintiff in error.
Smith, Field, Ringel, Martin Ac Carr, Charles L. Drew, contra.

Judgment affirmed.


Bell and Hall, JJ., concur.